Title: Thomas Jefferson to William J. Harris, 9 October 1811
From: Jefferson, Thomas
To: Harris, William Jordan


          
                  Sir 
                   
                     Monticello 
                     Oct. 9. 11.
          
		  
		  
		  
		  
		  
		  
		  
		   
		  On the reciept of the letters of mr Eppes, mr Giles & others in your behalf, I wrote to mr Hamilton, Secretary of the navy inclosing them, and have just recieved his answer expressing his readiness to make out your appointment as midshipman whenever you will call for it. you have now therefore only to go to Washington, there recieve your appointment, and the instructions of mr Hamilton relative to your new duties. not doubting you will so fulfill them as to do honor to your friends & service to your country, I tender you my best wishes for your success & happiness.
          
            Th:
            Jefferson
        